IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00268-CR
 
James Riley Lemons,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 278th District
Court
Walker County, Texas
Trial Court No. 24,661
 

MEMORANDUM  Opinion

 
James R. Lemons filed a pro se notice of
appeal complaining of the trial court’s denial of his motion for recusal.
In an August 25, 2009 letter, we
notified Lemons that this cause was subject to dismissal for want of
jurisdiction because it appeared that this Court does not have jurisdiction of his
appeal of the denial of the motion for recusal.  See Abbott v. State, 271 S.W.3d 694 (Tex. Crim. App. 2008) (standard
for determining jurisdiction is not whether appeal is precluded by law, but
whether appeal is authorized by law); Everett
v. State, 91 S.W.3d
386, 386 (Tex. App.—Waco 2002, no pet.) (court has jurisdiction over criminal
appeals only when expressly granted by law).  We warned Lemons that we would dismiss
this appeal unless, within 21 days, he showed grounds for continuing it.  Lemons
has not filed a response.  We dismiss this appeal for want of jurisdiction. 
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Dismissed
Opinion
delivered and filed October 7, 2009
Do
not publish
[CR25]